                                       1   L. Eric Dowell, SBN 011458
                                       2   Alexandra J. Gill, SBN 027506
                                           Ogletree, Deakins, Nash, Smoak & Stewart, P.C., SBN 00504800
                                       3   2415 East Camelback Road, Suite 800
                                           Phoenix, Arizona 85016
                                       4
                                           Telephone: (602) 778-3700
                                       5   Fax: (602) 778-3750
                                           Eric.Dowell@OgletreeDeakins.com
                                       6   Alexandra.Gill@OgletreeDeakins.com
                                       7
                                           Attorneys for Defendant Yelp Inc.
                                       8
                                       9                             UNITED STATES DISTRICT COURT

                                      10                                      DISTRICT OF ARIZONA
2415 East Camelback Road, Suite 800




                                      11
                                           Joseph Sorge,                                     No. 2:17-cv-04518-JJT
                                      12
      Ogletree, Deakins, Nash


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                                                 Plaintiff,
           (602) 364-7000




                                      13                                                     DEFENDANT’S RULE 26(a)(3)
                                                  vs.                                        PRETRIAL DISCLOSURE
                                      14
                                           Yelp, Inc.,                                       STATEMENT
                                      15
                                                                 Defendant.
                                      16
                                      17          Pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure and the Court’s
                                      18   Rule 16 Scheduling Order (Doc. 15), Defendant Yelp Inc. (“Defendant” or “Yelp”),
                                      19   through its undersigned attorneys, provides its pretrial disclosure of witnesses and exhibits.
                                      20   I.     WITNESSES DEFENDANT EXPECTS TO TESTIFY AT TRIAL
                                      21          1.       Plaintiff Joseph Sorge, c/o Joshua Carden, Joshua Carden Law Firm, P.C.,
                                      22   16427 North Scottsdale Road, Suite 410, Scottsdale, Arizona 85254. Defendant anticipates
                                      23   that Plaintiff will have knowledge and information relevant to the allegations in his
                                      24   Complaint, and Defendant’s defenses thereto, including his employment with Defendant,
                                      25   his job performance, his interactions with co-workers and supervisors, his termination, and
                                      26   his disclosure statements or discovery responses in this matter.
                                      27          2.       Matthew Susa, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                      28   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016. Mr. Susa was
                                       1   Plaintiff’s manager, and Defendant anticipates that he will have knowledge and
                                       2   information relevant to the allegations in Plaintiff’s Complaint, and Defendant’s defenses
                                       3   thereto, including Plaintiff’s job duties and responsibilities, his interactions with Plaintiff,
                                       4   Plaintiff’s performance and employment, Defendant’s June 16, 2016 meeting with
                                       5   Plaintiff, Plaintiff’s interactions with coworkers and supervisors, and Plaintiff’s
                                       6   termination.
                                       7          3.      Abby Kennedy, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                       8   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016.                   Defendant
                                       9   anticipates that Ms. Kennedy will have knowledge and information relevant to the
                                      10   allegations in Plaintiff’s Complaint, and Defendant’s defenses thereto, including Plaintiff’s
2415 East Camelback road, Suite 800




                                      11   job duties and responsibilities, her interactions with Plaintiff, Plaintiff’s performance and
                                      12   employment, Defendant’s June 16, 2016 meeting with Plaintiff, and Plaintiff’s termination.
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.


           (602) 364-7000




                                      13          4.      Nicole Berger, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                      14   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016.                   Defendant
                                      15   anticipates that Ms. Berger will have knowledge and information relevant to the allegations
                                      16   in Plaintiff’s Complaint, and Defendant’s defenses thereto, including Defendant’s Human
                                      17   Resources policies and procedures, Plaintiff’s job duties and responsibilities, her
                                      18   interactions with Plaintiff, and Plaintiff’s termination.
                                      19          5.      Jonel Kejee, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                      20   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016. Defendant
                                      21   anticipates that Ms. Kejee will have knowledge and information relevant to the allegations
                                      22   in Plaintiff’s Complaint, and Defendant’s defenses thereto, including Plaintiff’s job duties
                                      23   and responsibilities, and her interactions with Plaintiff.
                                      24          6.      Randall Meagher, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak &
                                      25   Stewart, P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016.                 Mr.
                                      26   Meagher is the Facilities Coordinator for Defendant and Defendant anticipates that he will
                                      27   have knowledge and information relevant to the allegations in Plaintiff’s Complaint, and
                                      28

                                                                                          2
                                       1   Defendant’s defenses thereto, including his interaction with Plaintiff and Plaintiff’s
                                       2   statement on April 16, 2016.
                                       3          7.     Amber Sutton, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                       4   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016. Ms. Sutton was a
                                       5   Security Specialist for Defendant and Defendant anticipates that she will have knowledge
                                       6   and information relevant to the allegations in Plaintiff’s Complaint, and Defendant’s
                                       7   defenses thereto, including her interaction with Plaintiff and Plaintiff’s statement on April
                                       8   16, 2016.
                                       9          8.     Heather Webb, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                      10   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016. Ms. Webb is the
2415 East Camelback road, Suite 800




                                      11   Receptionist for Defendant and Defendant anticipates that she will have knowledge and
                                      12   information relevant to the allegations in Plaintiff’s Complaint, and Defendant’s defenses
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.


           (602) 364-7000




                                      13   thereto, including her interaction with Plaintiff and Plaintiff’s statement on April 16, 2016.
                                      14          9.     All necessary custodians of record.
                                      15   II.    WITNESSES DEFENDANT MAY CALL TO TESTIFY AT TRIAL
                                      16          1.     Katie Fleming, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                      17   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016.                  Defendant
                                      18   anticipates that Ms. Fleming will have knowledge and information relevant to the
                                      19   allegations in Plaintiff’s Complaint, and Defendant’s defenses thereto, including
                                      20   Defendant’s Human Resources policies and procedures, Plaintiff’s job duties and
                                      21   responsibilities, her interactions with Plaintiff, and Plaintiff’s termination.
                                      22          2.     Lucy Salazar, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                      23   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016.                  Defendant
                                      24   anticipates that Ms. Salazar will have knowledge and information relevant to the
                                      25   allegations in Plaintiff’s Complaint, and Defendant’s defenses thereto, including
                                      26   Defendant’s Human Resources policies and procedures, Plaintiff’s job duties and
                                      27   responsibilities, and Plaintiff’s termination.
                                      28

                                                                                            3
                                       1          3.      Gordon Alkire, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                       2   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016. Mr. Alkire was a
                                       3   Physical Security Supervisor for Yelp. Defendant anticipates that he will have knowledge
                                       4   and information relevant to the allegations in Plaintiff’s Complaint, and Defendant’s
                                       5   defenses thereto, including Plaintiff’s June 16, 2016 statement and the statements
                                       6   submitted by Randall Meagher, Amber Sutton, and heather Webb.
                                       7          4.      Heyward McAlpin, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak &
                                       8   Stewart, P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016.              Mr.
                                       9   McAlpin is the Sales Director at the Phoenix, Arizona location for Defendant and
                                      10   Defendant anticipates that he will have knowledge and information relevant to the
2415 East Camelback road, Suite 800




                                      11   allegations in Plaintiff’s Complaint, and Defendant’s defenses thereto, including his
                                      12   interaction with Plaintiff and Plaintiff’s termination.
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.


           (602) 364-7000




                                      13          5.      Dylan Buzzard, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                      14   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016. Mr. Buzzard is a
                                      15   Sales Manager for Defendant. Defendant anticipates that he will have knowledge and
                                      16   information relevant to the allegations in Plaintiff’s Complaint, and Defendant’s defenses
                                      17   thereto, including Plaintiff’s job duties and responsibilities and his interactions with
                                      18   Plaintiff.
                                      19          6.      Hassan Aoufe, c/o Eric Dowell, Ogletree, Deakins, Nash, Smoak & Stewart,
                                      20   P.C., 2415 East Camelback Road, Suite 800, Phoenix, Arizona 85016.                Defendant
                                      21   anticipates that Mr. Aoufe will have knowledge and information relevant to the allegations
                                      22   in Plaintiff’s Complaint, and Defendant’s defenses thereto, including Plaintiff’s job duties
                                      23   and responsibilities and his interactions with Plaintiff.
                                      24          7.      Any witness disclosed by Plaintiff.
                                      25          8.      Defendant reserves the right to supplement this list with additional witnesses
                                      26   whose identity becomes known during the remaining discovery period.
                                      27   III.   WITNESSES DEFENDANT EXPECTS TO PRESENT BY DEPOSITION
                                      28          None.

                                                                                          4
                                       1   IV.         DOCUMENTS DEFENDANT EXPECTS TO OFFER AT TRIAL
                                       2    No.                                           Description
                                       3         1.     Plaintiff’s offer letter (Yelp000001-3)
                                       4
                                                 2.     Employee Benefits Highlights (Yelp000004-23)
                                       5
                                       6         3.     Employee Survey:        Request    for    Voluntary   EEO   Self-Identification
                                       7                (Yelp000030)
                                                 4.     Plaintiff’s new hire information (Yelp000031-32)
                                       8
                                       9         5.     Yelp e-sign record (Yelp000034)
                                      10
                                                 6.     Employee Handbook signature confirmation (Yelp000035-36)
2415 East Camelback road, Suite 800




                                      11
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                                 7.     June 14, 2016 email from Matthew Susa to Joseph Sorge re Pipeline/Process
           (602) 364-7000




                                      13                Expectations (Yelp000037)
                                      14         8.     June 14, 2016 email from Matthew Susa to Joseph Sorge re Metrics Doc Not
                                                        Filled Out – 2nd Strike (Yelp000038)
                                      15
                                                 9.     June 17, 2016 email from Amber Sutton to Nicole Berger re Summary of
                                      16                incident (Yelp000039; Yelp000063)
                                      17         10.    June 17, 2016 email from Heather Webb to Nicole Berger re Joseph Sorge
                                                        Incident Summary (Yelp000040; Yelp000056)
                                      18
                                                 11.    June 17, 2016 email from Randall Meagher to Nicole Berger re Joseph Sorge
                                      19                (Yelp000041; Yelp000058)
                                      20         12.    June 17, 2016 email from Matthew Susa to Lucy Salazar re Outline for Term
                                                        Conversation (Yelp000042)
                                      21
                                                 13.    June 16, 2016 Video of Plaintiff (Yelp000044)
                                      22
                                      23         14.    June 14, 2016 “Fill Out Metrics” event reminder to Plaintiff (Yelp000047)
                                      24
                                      25         15.    June 14, 2016 “Fill Out Metrics + Timesheets” event reminder to Plaintiff
                                                        (Yelp000048)
                                      26
                                                 16.    June 14, 2016 email from Matthew Susa to Joseph Sorge re Metrics Doc Not
                                      27                Filled Out – 2nd Strike (Yelp000049)
                                      28

                                                                                            5
                                           No.                                     Description
                                       1
                                            17.   June 14, 2016 email from Matthew Susa to Joseph Sorge re Pipeline/Process
                                       2          Expectations (Yelp000050)
                                       3    18.   June 15, 2016 email from Joseph Sorge to Matthew Susa re Re:Metrics Doc Not
                                                  Filled Out – 2nd Strike (Yelp000051-52)
                                       4
                                            19.   June 16, 2016 email correspondence between Marla Castaneda and Abby
                                       5
                                                  Kennedy re Joseph Sorge (Yelp000053-54)
                                       6    20.   June 17, 2016 email from Gordon Alkire to Nicole Berger re Joseph Sorge
                                       7          CCTV Video (Yelp000055)

                                       8    21.   June 15, 2016-June 17, 2016 email correspondence between Abby Kennedy and
                                                  Katie Fleming re Concern Trainee (Yelp000059)
                                       9
                                            22.   June 17, 2016 email correspondence between Abby Kennedy and Katie Fleming
                                      10          re Joseph Sorge (Yelp000060-61)
                                            23.   June 20, 2016 email correspondence between Katie Fleming and Nichole
2415 East Camelback road, Suite 800




                                      11
                                                  Berger re Joseph Sorge term (Yelp000064)
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                            24.   Plaintiff’s payroll records (Yelp000078-79)
           (602) 364-7000




                                      13
                                      14    25.   Yelp Policy Against Harassment, Discrimination and Retaliation (Yelp000080-
                                                  81)
                                      15
                                            26.   Joseph Sorge Termination document (Yelp000082)
                                      16
                                      17    27.   June 15, 2016 email from Abby Kennedy to Matthew Susa and re June 2016
                                                  Tracker and Matthew Susa Mail tracker notes (Yelp000083-85)
                                      18
                                            28.   June 15, 2016 email from Matthew Susa to Abby Kennedy re Need your
                                      19          thoughts here (Yelp000086)
                                      20    29.   EEOC Dismissal of Charge and Dismissal and Notice of Rights (EEOC000010-
                                      21          12)
                                            30.   EEOC Intake Questionnaire (EEOC000015-21)
                                      22
                                      23    31.   Charge of Discrimination (EEOC000032)
                                      24
                                      25    32.   Yelp Response to Notice of Charge of Discrimination (EEOC000040-20)

                                      26
                                            33.   Photographs of sales board produced by Plaintiff (Sorge000070-72)
                                      27
                                      28

                                                                                     6
                                           No.                                     Description
                                       1
                                            34.   Video records (3 .MOV files) produced by Plaintiff (no bates numbers)
                                       2
                                       3    35.   Impact Payment Solutions Merchant Acquiring Salary Guide and Executive
                                                  Summary (Sorge000073-74; Sorge000152)
                                       4
                                            36.   Plaintiff 2016 tax return and supporting documentation (Sorge000075-106)
                                       5
                                       6    37.   Plaintiff 2017 tax return and supporting documentation (Sorge0000107-139)
                                       7
                                       8    38.   American Intercontinental University offer letter (Sorge000140)

                                       9
                                            39.   October 31, 2016 Bank of America staffing email (Sorge000142-143)
                                      10
                                            40.   DrawAlert Independent Contractor Services Agreement (Sorge000147-151)
2415 East Camelback road, Suite 800




                                      11
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                            41.   October 24, 2016 LucasGroup email (Sorge000153)
           (602) 364-7000




                                      13
                                      14    42.   May 26, 2017 American Intercontinental University application email
                                                  (Sorge000164-165)
                                      15
                                            43.   June 17, 2016 Impact Payments Recruiting application email (Sorge000166-67)
                                      16
                                      17    44.   June 16, 2016 email correspondence between Plaintiff and Liz Pike re Impact
                                                  Payments Recruiting (Sorge000185-187)
                                      18
                                            45.   September 19, 2016 voluntary resignation letter from Plaintiff to Impact
                                      19          Payments Recruiting (Sorge000188)
                                      20    46.   January 3, 2017 Freedom Debt Relief offer letter (Sorge000189-190)
                                      21
                                            47.   Impact Payments Recruiting description (Sorge000191-192)
                                      22
                                      23    48.   June 22, 2016 Impact Payments Recruiting offer letter (Sorge000193-195)
                                      24
                                      25    49.   Plaintiff 2016 W-2 and 1099 (Sorge000196-202)

                                      26
                                            50.   Plaintiff 2017 W-2 and 1099 (requested from Plaintiff on May 31, 2018 but not
                                      27          yet received)
                                      28

                                                                                     7
                                       1   V.         DOCUMENTS DEFENDANT MAY OFFER AT TRIAL
                                       2    No.                                        Description
                                       3
                                                1.     Yelp’s Confidentiality and Invention Assignment Agreement (Yelp000024-29)
                                       4
                                                2.     “Grow you career in Yelp Sales” (Yelp000033)
                                       5
                                                3.     Joshua Allegro text message (Yelp000043)
                                       6
                                       7        4.     Change Job – Transfer Joseph Sorge Completed email (Yelp000045)

                                       8        5.     “Your First Day” email (Yelp000046)
                                       9        6.     June 17, 2016 email from Lucy Salazar to Shannon Eis; Lauren Grillo re
                                                       Possible social media issue in Phoenix (Yelp000057)
                                      10
                                                7.     June 17, 2016 email from Marla Castaneda to Lucy Salazar re Referral notes for
2415 East Camelback road, Suite 800




                                      11
                                                       Joseph Sorge (Yelp000062)
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                                8.     December 6, 2017 email from Nicole Berger to Nicole Ynayan re Katie
           (602) 364-7000




                                      13
                                                       Fleming has copied you on Joseph Sorge Separation Agreement 6.17.16 and
                                      14               related copies of the agreement (Yelp000065-77)
                                      15        9.     Screenshot of Plaintiff’s public Facebook page (Yelp000087-128)
                                      16
                                                10.    EEOC Intake Notes (EEOC000022-23)
                                      17
                                                11.    EEOC Memorandum to File (EEOC000028-30)
                                      18
                                                12.    Email to Callie McKenzie re Bank of America – Contact information
                                      19               (Sorge000141)
                                      20
                                                13.    Joshua Carden Law Firm Contingent Fee Agreement (Sorge000144-146)
                                      21
                                                14.    December 19, 2016 Freedom Financial Network Interview Confirmation email
                                      22               (Sorge000154-158)
                                      23
                                                15.    June 8, 2016 email from Lindsay Mason to distribution list re Announcement:
                                      24               Valet Shuttle Service to and from Civic Center Garage (Sorge000159-161)
                                      25        16.    May 5, 2016 email re Account Executive letter, signed and filed (Sorge000163-
                                      26               163)

                                      27        17.    April 12, 2016 email re Phone Interview Confirmation (Sorge000176-178)
                                      28

                                                                                         8
                                           No.                                         Description
                                       1
                                       2    18.     Lucas Group Termination Process documentation (Sorge000203-204)

                                       3    19.     University of Phoenix Application for Employment (UOP000008-11)
                                       4    20.     University of Phoenix Discussion Memo (UOP000014-15)
                                       5    21.     University of Phoenix Reviews (UOP000057-112)
                                       6
                                            22.     Any documents disclosed or exhibits listed by Plaintiff
                                       7
                                            23.     Any supplemental documents produced by either party
                                       8
                                       9    24.     Pleadings, motions, and exhibits thereto filed in this matter

                                      10    25.     Deposition transcripts and exhibits thereto
2415 East Camelback road, Suite 800




                                      11    26.     Written discovery requests and responses thereto
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016




                                            27.     Defendant reserves the right to supplement this list with additional documents
       Smoak & Stewart, P.C.




                                                    disclosed or obtained during the remaining discovery period
           (602) 364-7000




                                      13
                                      14
                                                  DATED this 12th day of October 2018.
                                      15
                                                                                     OGLETREE, DEAKINS, NASH,
                                      16
                                                                                     SMOAK & STEWART, P.C.
                                      17
                                      18                                             By: s/ Alexandra J. Gill
                                      19                                                 L. Eric Dowell
                                                                                         Alexandra J. Gill
                                      20                                                 2415 East Camelback Road, Suite 800
                                      21                                                 Phoenix, Arizona 85016
                                                                                         Attorneys for Defendant Yelp Inc.
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                        9
                                       1                                CERTIFICATE OF SERVICE
                                       2         I hereby certify that on the 12th day of October 2018, I electronically transmitted the
                                       3   attached document to the Clerk’s Office using the CM/ECF Systems for filing and
                                       4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                                       5   Joshua W. Carden
                                       6   Joshua Carden Law Firm, P.C.
                                           16427 North Scottsdale Road, Suite 410
                                       7   Scottsdale, Arizona 85254
                                       8   joshua@cardenlawfirm.com
                                           Attorneys for Plaintiff Joseph Sorge
                                       9
                                      10
                                           s/ Robin McAdams
2415 East Camelback road, Suite 800




                                      11
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.


           (602) 364-7000




                                      13                                                                                       35889447.1


                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                       10
